[Cite as Dagg v. Ohio Dept. of Transp., 2010-Ohio-4224.]

                                      Court of Claims of Ohio
                                                                                 The Ohio Judicial Center
                                                                         65 South Front Street, Third Floor
                                                                                    Columbus, OH 43215
                                                                          614.387.9800 or 1.800.824.8263
                                                                                     www.cco.state.oh.us




DAVID DAGG

        Plaintiff

        v.

OHIO DEPARTMENT OF
TRANSPORTATION
Case No. 2010-01808-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



         {¶ 1} On January 28, 2010 and March 16, 2010, plaintiff was ordered to either
pay the $25 filing fee or to file a poverty statement. Plaintiff has failed to comply with
the court order. Therefore, plaintiff’s action is DISMISSED, without prejudice, pursuant
to Civ.R. 41(B)(1). The court shall absorb the costs of this case.




                                                           ________________________________
                                                           DANIEL R. BORCHERT
                                                           Deputy Clerk

cc:
David Dagg                                                 Ohio Department of Transportation
47 N. Monroe Avenue                                        1980 West Broad Street
Columbus, Ohio 43203                                       Columbus, Ohio 43223

DRB/laa
Filed 5/5/10
Sent to S.C. reporter 9/2/10